648 S.E.2d 212 (2007)
FORSYTH MEMORIAL HOSPITAL, INC., d/b/a Forsyth Medical Center and Community General Health Partners, Inc., d/b/a Thomasville Medical Center, Plaintiffs,
v.
NORTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN SERVICES, Division of Facility Services, Certificate of Need Section, and Carmen Hooker Odom, in her official capacity as Secretary of Health and Human Services, Defendants and
North Carolina Baptist Hospital, High Point Regional Health System, and Lexington Memorial Hospital, Inc., Defendant-Intervenors.
No. 3P07.
Supreme Court of North Carolina.
June 27, 2007.
Noah H. Huffstetler, III, Raleigh, Denise M. Gunter, Winston-Salem, for Forsyth Mem. Hosp. et al.
June S. Ferrell, Assistant Attorney General, for NCDHHS & Odom.
Robert V. Bode, Diana E. Rickerts, S. Todd Hemphill, Raleigh, for NC Baptist Hosp.
Gary S. Qualls, Colleen M. Crowley, Gina L. Bertoli, Research Triangle Park, for High Point Health System.
Terrill Johnson Harris, Greensboro, Robert L. Wilson, Jr., William W. Stewart, Jr., Raleigh, for Lexington Memorial Hosp.

ORDER
Upon consideration of the petition filed by Plaintiffs on the 2nd day of January 2007 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 2007."